66S-/S*

COA#      08-13-00105-CR                    OFFENSE:        21.11

          Richard Lee Sherman v. The
STYLE: state of Texas                       COUNTY:         Wise

COA DISPOSITION:     AFFIRMED               TRIAL COURT:    271 st District Court


DATE: 4/30/15              Publish: NO      TCCASE#:        CR16082




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Richard Lee Sherman v. The
STYLE:   State of Texas                          CCA#:



     /{99ELLi\NT^               Petitio n        CCA Disposition:    bt>*-/s
FOR DISCRETIONARY REVIEW IN CCA IS               DATE:

                                                 JUDGE:

DATE: o%ljlj/aO/S'                               SIGNED:                      PC:

JUDGE: Pm/Iu^-^                                  PUBLISH:                     DNP:




                                                                               MOTION FOR

                                        REHEARING IN CCA IS:

                                        JUDGE: